DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54-67, 73-78, 80-84, 88, and 90-93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S. No. 20050287497 A1). (FP 7.15.aia)
Regarding claim 54, Carter teaches (Fig. 4 and Fig. 5) a dental implant (11) having a cylindrical shape with a longitudinal axis.  The dental implant (11) including a coronal end (region referring to around the smooth area of dental implant near reference number 16) of the dental implant (11); a threaded region (18) extending apically from the coronal section to an apical tip (region referring to around the threaded area of dental implant near reference number (15) of dental implant (11); and an internal blind bore for connection to a secondary part (Fig. 1 through Fig. 3, Fig. 6 and Fig. 7); internal blind bore including: a stabilizing section (30) which extends apically from the coronal end of the dental implant (11) and a drive and indexing section (31) which extends apically from an apical end of the stabilizing section (Fig. 4 and Fig. 5, paragraph [0033]); wherein the drive and indexing section (31) is provided with a plurality of connecting lobes (38) having a concave shape and extending in the longitudinal direction, the connecting lobes being interconnected by respective lobe linking areas (39) also extending in the longitudinal direction, each of the lobe linking areas including: two convex sections  extending in the longitudinal direction and adjacent to a respective connecting lobe; and a concave section extending in the longitudinal direction between the two convex sections (see annotated Fig. 3 below, Fig. 6, paragraphs [0008] and [0036]).  

    PNG
    media_image1.png
    307
    485
    media_image1.png
    Greyscale

Modified Figure 3
Regarding claim 55, Carter teaches (Fig. 2 and Fig. 4, paragraph [0033]) wherein the internal blind bore further includes an apical internally threaded section (32) extending apically from an apical end of the drive and indexing section (31).  
Regarding claim 56, Carter teaches (Fig. 3 and Fig. 6, paragraph [0033]) wherein both the connecting lobes (38) and lobe linking area (39) extends substantially along entire axial extension of the drive and indexing section (31).
Regarding claim 57, Carter teaches (Fig. 6) wherein each lobe linking area (39) includes an apical portion which has a step-like configuration (see annotated Fig. 6 below).

    PNG
    media_image2.png
    333
    314
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    313
    media_image3.png
    Greyscale

Modified Figure 6
Regarding claim 58, Carter teaches (Fig. 6) wherein the apical portion has a lateral surface which is part of a lateral cylinder surface having an axis that is coincident with the axis of the dental implant, and wherein the lateral surface is provided with a ledge which extends in a radial direction towards the axis of the dental implant (11) (see annotated Fig. 6 below).

    PNG
    media_image4.png
    316
    313
    media_image4.png
    Greyscale


Modified Figure 6
Regarding claim 59, Carter teaches (Fig. 6) wherein the apical portion has a lateral surface which is part of a truncated cone flaring out coronally and having an axis that is coincident with the axis of the dental implant (11), and wherein the lateral surface is provided with a ledge which extends in a radial direction towards the axis of the dental implant (11) (see annotated Fig. 6 below). 

    PNG
    media_image5.png
    316
    313
    media_image5.png
    Greyscale

Modified Figure 6
Regarding claim 60, Carter teaches (Fig. 6) wherein the ledge extends in a radial direction that is substantially perpendicular to the axis of the dental implant (11) (see annotated Fig. 6 below claim 58).
Regarding claim 61, Carter teaches (Fig. 6) wherein the ledge extends in a radial direction that is apically inclined with respect to the axis of the dental implant (11) (see annotated Fig. 6 below). 

    PNG
    media_image6.png
    316
    313
    media_image6.png
    Greyscale

Modified Figure 6
Regarding claim 62, Carter teaches (Fig. 6) wherein the ledge extends in a radial direction that is substantially perpendicular to the axis of the dental implant (11) (see annotated Fig. 6 below claim 59). 
Regarding claim 63, Carter teaches (Fig. 6) wherein the ledge extends in a radial direction that is apically inclined with respect to the axis of the dental implant (11) (see annotated Fig. 6 shown below). 

    PNG
    media_image7.png
    316
    313
    media_image7.png
    Greyscale

Modified Figure 6
Regarding claim 64, Carter teaches (Fig. 3 and Fig .6) wherein the connecting lobes (38) are parts of respective cylinders with a lateral area that is parallel to the axis of the dental implant (11), and wherein the cylinder parts are half cylinders.    
Regarding claim 65, Carter teaches (Fig. 3 and Fig. 6) wherein the convex and concave sections of the lobe linking area (39) are parts of respective cylinders with a lateral area that is parallel to the axis of the dental implant (11) (see annotated fig. 3 below claim 54).  
Regarding claim 66, Carter teaches (Fig. 3 and Fig. 6) wherein a substantially circular platform is provided at a coronal end of the drive and indexing section (31) which is adjacent to the apical end of the stabilizing section (30); wherein the substantially circular platform is formed by the radially protruding coronal parts of the lobe linking areas (39) (see annotated Fig. 6 shown below). 

    PNG
    media_image8.png
    322
    311
    media_image8.png
    Greyscale

Modified Figure 6
Regarding claim 67, Carter teaches (Fig. 3, paragraph [0036]) wherein the number of connecting lobes (38) and the number of lobe linking areas (39) is equal to six (see annotated Fig. 3 above and there being 3 connecting lobes and 3 lobe linking areas to equal six).  
Regarding claim 73, Carter teaches (Fig. 6) wherein an undercut (44) is provided between the apical end of the drive and indexing section (31).  

    PNG
    media_image9.png
    322
    311
    media_image9.png
    Greyscale


Modified Figure 6
Regarding claim 74, Carter teaches (Fig. 3 and Fig. 6) wherein an undercut (44) is provided between the apical end of the drive and indexing section (31) and a coronal platform of the apical internally threaded section (32) (see annotated Fig. 6 below).  

    PNG
    media_image10.png
    322
    336
    media_image10.png
    Greyscale

Modified Figure 6
Regarding claim 75, Carter teaches (Fig. 4 and Fig. 6) wherein an undercut (44) extends apically below the ledge of the apical portion of the lobe linking areas up to a coronal platform of the apically internally threaded section (32) of the internal blind bore of the dental implant (11) (see annotated Fig. 6 below). 

    PNG
    media_image11.png
    322
    336
    media_image11.png
    Greyscale

Modified Figure 6
Regarding claim 76, Carter teaches (Fig. 4 and Fig. 6) wherein an undercut (44) extends apically below the ledge of the apical portion of the lobe linking areas up to a coronal platform of the apically internally threaded section (32) of the internal blind bore of the dental implant (11) (see annotated Fig. 6 below).  

    PNG
    media_image11.png
    322
    336
    media_image11.png
    Greyscale

Modified Figure 6
Regarding claim 77, Carter teaches (Fig. 6) wherein the coronal platform extends on a place that is perpendicular to the axis of the dental implant (11) (see annotated Fig. 6 below claim 74).  
Regarding claim 78, Carter teaches (Fig. 3) wherein the undercut (44) has a reduced extension at the connecting lobes of the drive and indexing section (31) of the dental implant (11).  The undercut region (44) is reduced by the truncated cone area that begins to extend below that region (see annotated Fig. 6 below).

    PNG
    media_image12.png
    322
    319
    media_image12.png
    Greyscale

Modified Figure 6
Regarding claim 80, Carter teaches (Fig. 9) a secondary part (12) for a dental implant (11), the secondary part (12) having a central bore (17) extending along a longitudinal axis thereof, the longitudinal axis defining a longitudinal direction, the secondary part (12) including: a coronal section including a coronal end (area pertaining to the area around reference number 20) of the secondary part (12); a stabilizing section (57) extending apically from an apical end of the coronal section; and an indexing section (45) extending apically from an apical end of the stabilizing section (57), wherein the indexing section (45) is provided with a plurality of connecting lobes (46) (Fig. 8) having a convex shape and extending in the longitudinal direction, the connecting lobes being interconnected by respective lobe linking areas (48) also extending in the longitudinal direction, each of the lobe linking areas including: two concave sections extending in the longitudinal direction and adjacent to a respective connecting lobe; and a convex section extending in the longitudinal direction between the two concave sections (complementary portions to those of annotated Fig. 3 above). 
Regarding claim 81, Carter teaches (Fig. 8) wherein both the connecting lobes (46) and the lobe linking area (48) extend substantially along the entire axial extension of the indexing section (45) (see annotated Fig. 8 below claim 80).  
Regarding claim 82, Carter teaches (Fig. 8 and Fig. 10) wherein the connecting lobes (46) are parts of respective cylinders with a lateral area that is parallel to the axis of the secondary part (12), and wherein the cylinder parts are half-cylinders (see annotated Fig. 8 below claim 80).
Regarding claim 83, Carter teaches (Fig. 8 and Fig. 9) wherein the concave and convex sections of the lobe linking areas (48) are parts of respective cylinders with a lateral area that is parallel to the axis of the secondary part (12).  
Regarding claim 84, Carter teaches (Fig. 8) wherein the number of connecting lobes (46) and the number of lobe linking areas (48) is equal to six (see annotated Fig. 3 above and there being 3 connecting lobes and 3 lobe linking areas to equal six). 
Regarding claims 88, Carter teaches (Fig. 12) wherein at the interface between the coronal part of the stabilizing section and the apical part of the stabilizing section a beveled surface is formed. 

    PNG
    media_image13.png
    273
    230
    media_image13.png
    Greyscale

Modified Figure 12
Regarding claim 90, Carter teaches (Fig. 9; paragraph [0047]) wherein the secondary part (12) is an abutment for supporting a single tooth or a dental bridge (paragraph [0047], line 3).  
Regarding claim 91, Carter discloses an insertion tool (Fig. 13) having a longitudinal axis defining a longitudinal direction which includes a shank (69) for connection to a rotary device (see [0051]) and an apical section (65+66) for engagement with an internal bore of the dental implant (see [0051]) with the apical section that includes from coronal to apical a first stabilizing section (66) and drive section (65; paragraph [0051]) and wherein the drive section (65) is provided with a plurality of connecting lobes having convex shape and extending in the longitudinal direction, the connecting lobes being interconnected by respective lobe linking areas also extending in the longitudinal direction, each of the lobe linking areas substantially having a concave shape (paragraph [0051], this paragraph discloses this that lobed configuration (65) matches the lobed configuration (45) of the abutment which explains above for claim 80 having the claimed connecting lobes and lobe linking areas, and claim 80 above,). 
Regarding claim 92, Carter teaches (Fig. 1-Fig.7, Fig. 9 and Fig. 10) a dental implant system including; a dental implant (11) as claimed in claim 54 (see claim 54 above); and a secondary part (12) having a central bore (17) extending along a longitudinal axis thereof, the longitudinal axis defining a longitudinal direction (36) (Fig. 9), the secondary part (12) including: a coronal section including a coronal end (area pertaining to the area around reference number 20) of the secondary part (12); a stabilizing section (57) extending apically from an apical end of the coronal section; and an indexing section (45) extending apically from an apical end of the stabilizing section (57), wherein the indexing section (45) is provided with a plurality of connecting lobes (46) (Fig. 8) having a convex shape and extending in the longitudinal direction, the connecting lobes being interconnected by the respective lobe linking areas (48) also extending in the longitudinal direction (Fig. 9, lobes are incased in section (45)), each of the lobe linking (48) areas including: two concave section extending in a longitudinal direction and adjacent to a respective connecting lobe; and a convex section extending in the longitudinal direction between two concave sections (complementary sections to those of annotated Fig. 3 above).
Regarding claim 93, Carter discloses a dental implant system (Fig. 1 through Fig. 7) including: a dental implant (11) as claimed in claim 54 (see claim 54 above and paragraphs [0008], [0032], [0033], [0036], see Fig. 4); a secondary part (12) having a central bore (17) extending along a longitudinal axis (36) thereof, the longitudinal axis (36) defining a longitudinal direction, the secondary part (12) including: a coronal section including a coronal end (area pertaining to the area around reference number 20) of the secondary part (12); and a stabilizing section (57) extending apically from an apical end of the coronal section; and an indexing section (45) extending apically from an apical end of the stabilizing section (57), wherein the indexing section (45) is provided with a plurality of connecting lobes (46) (Fig. 8) having a convex shape and extending in the longitudinal direction, the connecting lobes (46) being interconnected by respective lobe linking areas (48) also extending in the longitudinal direction (Fig. 9, lobes are incased in section (45)), each of the lobe linking areas including two concave sections extending in the longitudinal direction and adjacent to the respective connecting lobe; and a convex section extending in the longitudinal direction between the two concave sections (see annotated Fig. 8 below);  insertion tool (Fig. 13) having a longitudinal axis defining a longitudinal direction which includes a shank portion (69) for connection to a rotary device (see [0051]) and an apical section (65+66) for engagement with an internal bore of the dental implant (see [0051]) and wherein the apical section (65+66)(Fig. 13) includes from coronal to apical a first stabilizing section (66) and a drive section (65; paragraph [0051]), and wherein the drive section (65) is provided with a plurality of connecting lobes having a convex shape and extending in the longitudinal direction, the connecting lobes being interconnected by the respective lobe linking areas also extending in the longitudinal direction, and each of the lobe linking areas substantially having a concave shape (paragraph [0051], this paragraph discloses this that lobed configuration (65) matches the lobed configuration (45) of the abutment which explains above for claim 80 having the claimed connecting lobes and lobe linking areas,).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Carter. (FP 7.21.aia)
Regarding claim 68, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 54.
Carter further discloses “the stabilizing section 33 is shaped as a truncated cone flaring out in a coronal direction and with a coronal opening having an angle of 8 degrees to 40 degrees with respect to the axis of the dental implant”(paragraph [0035] and fig. 4). 
Carter fails to expressly disclose “the truncated cone having an angle of 5 degrees to 7.9 degrees with respect to the axis of the dental implant”. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the angle of the truncated cone with respect to the axis of the dental implant of Carter from between 8 degrees to about 40 degrees to between 5 degrees and 7.9 degrees as applicant appears to have placed no criticality on the claimed range (see Specifications page 5, lines 13-15 listing different preferred ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Verma (U.S. Patent No. 20110117522 A1).  (FP 7.21.aia)
Regarding claim 69, Carter teaches all elements of the current invention as stated above. Carter further teaches wherein the coronal section includes at an external part thereof a smooth section extending in the apical direction from the coronal end (Fig. 1)(see annotated figure below) of the dental implant (11). Carter is silent regarding a threaded section extending in the apical direction from the apical end of the smooth section up to a coronal end of the threaded region, wherein the threaded section is adapted to facilitate osseointegration of the dental implant.

    PNG
    media_image14.png
    345
    300
    media_image14.png
    Greyscale

Modified Figure 1 - Carter
In the same field of endeavor, Verma teaches a coronal section includes at an external part thereof a smooth section extending in the apical direction from the coronal end of the dental implant and a threaded section extending in the apical direction from the apical end of the smooth section up to a coronal end of the threaded region (Fig. 2, see annotated figure below), wherein the threaded section is adapted to facilitate osseointegration of the dental implant (paragraph [0139]).

    PNG
    media_image15.png
    568
    521
    media_image15.png
    Greyscale

Modified Figure 2 - Verma
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Verma to provide a threaded section extending in the apical direction from the apical end of the threaded region, wherein the threaded section is adapted to facilitate osseointegration of the dental implant for the purpose of reducing stress at the implant abutment interface and at the critical crestal level of alveolar bone and also it makes the implant fixture of self-tapping nature (paragraph [0139]).
Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Yahav (U.S. Patent No. 20140200620 A1). (FP 7.21.aia)
Regarding claim 70 and 72, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 69.
Regarding claims 70 and 72, Carter further discloses “a smooth section (Fig. 1) of the coronal section of the dental implant (11)” (see annotated Carter Fig. 1 below). 

    PNG
    media_image16.png
    523
    349
    media_image16.png
    Greyscale

Modified Figure 1 – Carter 
Carter is silent regarding “a beveled part in the vicinity of the coronal end of the dental implant, wherein the beveled part is apically inclined at its periphery and the coronal end of the dental implant that is defined by a flat shoulder which is adjacent to the beveled part, wherein the flat shoulder lies on the plane which is perpendicular to the axis of the dental implant”.
In the same field of endeavor, Yahav teaches (Fig. 1) “a beveled part (120) in the vicinity of the coronal end of the dental implant, wherein the beveled part (120) is apically inclined at its periphery” (see annotated Yahav Fig. 1 below); Yahav teaches (Fig. 1) “wherein the coronal end of the dental implant (100) is defined by a flat shoulder which is adjacent to the beveled part (120), wherein the flat shoulder lies on the plane which is perpendicular to the axis of the dental implant (100)” (see annotated Yahav Fig. 1 below).  

    PNG
    media_image17.png
    540
    570
    media_image17.png
    Greyscale

Modified Yahav – Figure 1

    PNG
    media_image18.png
    693
    570
    media_image18.png
    Greyscale

Modified Yahav – Figure 1Therefore, the substitution of one known element (the beveled edge and flat shoulder adjacent thereto as taught in Yahav) for another (flat edge as taught in Carter) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Yahav teaches that the beveled edge is a suitable alternative to the flat edge and the substitution of the beveled edge as taught in Yahav would have yielded predictable results, namely, an edge that could allow for the abutment to fit. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Carter as modified is silent regarding “wherein along a radius extending from the axis of the dental implant the ratios of the radial width of the flat shoulder to the radial width of the projections of the beveled part on the radius are from 1/5 to 1/3”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter as modified to have the ratios of the radial width of the flat shoulder to the radial width of the projection of the beveled part on the radius be from 1/5 to 1/3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Carter to have the claimed dimensions does not change to function since the device of Carter would still be able to function as disclosed with the claimed ratios.  Further, applicant places no criticality on the range claimed, indicating simply that the ratio of 1/5 to 1/3 is simply just a preferred ratio (see Specifications page 15, lines 17-19).
Regarding claim 71, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 70.
Carter as modified fails to expressly disclose “the beveled part forms an angle of 17 to 27 degrees with respect to a plane that is perpendicular to the axis of the dental implant”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter as modified to have a beveled part that forms an angle be 17 degrees to 27 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Carter to have the claimed angles does not change the function since the device of Carter would still be able to function as disclosed with the claimed angles.  Further, applicant places no criticality on the range claimed, indicating multiple preferred ranges (see Specifications page 5, lines 31-34).
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Hall (U.S. Patent No. 20170065377 A1). (FP 7.21.aia)
Regarding claim 79, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 54.
Regarding claim 79, Carter further discloses the threaded region (18) (Fig. 1) of the coronal section of the dental implant (11). Carter is silent regarding “at least one flute being configured to mill bone, collect bone, condense bone and disperse bone when the dental implant is rotated both in a clockwise and counterclockwise direction and/or wherein the thread of the threaded region of the dental implant has a helical shape.
In the same field of endeavor, Hall teaches (paragraph [0012] through [0014]) at least one flute (150;250;350; paragraph [0012]), the at least one flute (150; 250; 350) being configured to mill bone, collect bone, condense bone, and disperse bone (paragraph [0014]) when the dental implant (130;230;330)  is rotated in both the clockwise and counterclockwise direction and/or wherein the threaded region (140; 240; 340) of the dental implant (130;230;330) has a helical shape (paragraph [0013]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Hall to provide at least one flute being configured “at least one flute being configured to mill bone, collect bone, condense bone and disperse bone when the dental impant is rotated both in the clockwise and in the counterclockwise direction and/or wherein the thread of the threaded region of the dental implant has a helical shape” for the purpose of being capable of scraping and transferring bone debris opposite to the insertion direction of the implant during insertion (paragraph [0012]).  
Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Carter. (FP 7.21.aia)
Regarding claim 85, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 80.
Carter further discloses “the stabilizing section 57 is shaped as a truncated cone flaring out in a coronal direction and with a coronal opening having an angle of 8 degrees to 40 degrees with respect to the axis of the dental implant”(paragraph [0044] and fig. 9-10). 
Carter fails to expressly disclose “the truncated cone having an angle of 5 degrees to 7.9 degrees with respect to the axis of the dental implant”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the angle of the truncated cone with respect to the axis of the dental implant of Carter from between 8 degrees to about 40 degrees to between 5 degrees and 7.9 degrees as applicant appears to have placed no criticality on the claimed range (see Specifications page 7, lines 21-25 listing different preferred ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 86, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 85.
Carter further teaches (Fig. 9) wherein the stabilizing section (57) further includes a coronal part which also flares out in a coronal direction and which has a larger outward flaring section in comparison to the outward flaring section of the apical part of the stabilizing section (57) to allow the formation of the supporting ledge at the coronal end of the coronal section of the secondary part (see annotated figure below). 

    PNG
    media_image19.png
    277
    397
    media_image19.png
    Greyscale

Modified Figure 9 – Carter 
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Aravena (U.S. Patent No. 20170086952 A1). (FP 7.21.aia)
Regarding claim 87, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 80.
Carter is silent regarding the coronal section further includes means for rotationally positioning a dental prosthesis thereon. 
In the same field of endeavor, Aravena teaches (Fig. 1 and Fig. 2) wherein the coronal section further includes means for rotationally positioning a dental prosthesis thereon (see annotated figures below). 

    PNG
    media_image20.png
    551
    262
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    546
    270
    media_image21.png
    Greyscale

Modified Figure 1 and Figure 2
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Aravena to provide a further connection for rotationally positioning a dental prosthesis for the purpose of attaching a dental prosthesis to an abutment securely using rotation to prevent accidental detachment (paragraph [0028] and [0030]). 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Carter. (FP 7.21.aia)
Regarding claim 89, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 82.  
Carter as modified fails to expressly disclose “the beveled surface forms an angle of 17 to 27 degrees with respect to a plane that is perpendicular to the axis of the dental implant”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter as modified to have the beveled surface angle be 17 to 27 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, modifying Carter to have the claimed angles does not change the function since the device of Carter would still be able to function as disclosed with the claimed angles.  Further, applicant places no criticality on the range claimed, indicating multiple preferred ranges (see Specifications, page 8, lines 7-10).
Claims 94 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Weissman (U.S. Patent No. 20020142265 A1).  (FP 7.21.aia)
Regarding claim 94, Carter teaches all elements of the current invention as stated above for claim 92 except “a threadable secondary part including an internal thread in a section thereof of an axially symmetric shape, such that the threadable secondary part is threadable to the threaded section of the coronal section of the dental implant”. 
In the same field of endeavor, Weissman teaches (Fig. 2 through Fig. 5, Fig. 16, and Fig. 17) a threadable secondary part (27), the threadable secondary part (27) including an internal thread (58) in a section thereof of an axially symmetric shape, such that the threadable secondary part (27) is threadable to the threaded section of the coronal section of the dental implant (18) (see annotated Fig. 16 and Fig. 17 below).  


    PNG
    media_image22.png
    413
    390
    media_image22.png
    Greyscale

Modified Figures 16 and 17

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Weissman to provide “a threadable secondary part, the threadable secondary part including an internal thread in a section thereof of an axially symmetric shape, such that the threadable secondary part is threadable to the threaded section of the coronal section of the dental implant” for the purpose of screwing onto the dental implant and acting as a mounting section for a dental prosthesis or dental crown (paragraph [0103]).
Regarding claim 95, Carter discloses the claimed invention substantially as claimed, as set forth above for claim 94.
Carter as modified further teaches “the threadable secondary part includes an internal beveled surface” seen in Fig. 17 of Weissman (see annotated figure below).

    PNG
    media_image23.png
    114
    180
    media_image23.png
    Greyscale

Modified Figure 17 – Weissman 
Carter as modified fails to expressly disclose “having an inclination angle of 17 degrees to 27 degrees with respect to a plane that is perpendicular to a longitudinal axis of the threadable secondary part”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carter as modified to have an internal beveled surface having an inclination angle be 17 degrees to 27 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Carter to have the claimed angles does not change the function since the device of Carter would still be able to function as disclosed with the claimed angles.  Further, applicant places no criticality on the range claimed, indicating multiple preferred ranges (see Specifications page 10, lines 15-19).

Response to Arguments
Applicant’s arguments with respect to the previously annotated figures not showing the proper lobe and linking areas have been fully considered and are persuasive.  An alternative reading of Carter has been provided to meet the present limitations.
Applicant’s arguments with respect to the convex and concave portions have been addressed with an alternative reading of Carter since the presently claimed linking areas are simply two convex and one concave lobe in the middle.  Therefore an alternating configuration of concave and convex such as in Carter meets the present claims since there are no included details as to the size of the linking area concave lobe being much smaller than the connecting lobe, as shown in Fig. 2A of the present invention for instance.  In this manner, every other concave lobe is a connecting lobe and the remaining concave lobes form respective linking areas with the two surrounding convex lobes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772